department of the treasury internal_revenue_service washington d c tax exempt and government entitica division release date mar uniform issue list legend taxpayer a company b date c date d date e date f amount g amount h amount date j credit_union k plan x ira y ira z dear this is in response your request dated dated the 60-day rollover requirement contained in sec_402 of the internal supplemented by letters for a waiver of 9h od revenue code the code’ the following facts and representations have been submitted in support of the ruling requested taxpayer a age represents that he received a distribution from plan x totaling amount g minus withholding of amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to his medical_condition and hospitalization during the 60-day rollover period which led to amount h amount g less amount i being placed into a non-ira account taxpayer a represents that amount h has not been used for any other purpose years and was a taxpayer a was employed by company b for a period of participant in plan x taxpayer a was severely injured in a work-related accident while on the job on date c taxpayer a sustained multiple serious injuries including heart stoppage major head injury a broken neck as well as other injuries in this accident on date d taxpayer a returned to work after extensive treatment in the hospital but chronic pain and other serious medical difficulties required him to leave work again to seek additional medical treatment taxpayer a was paid his normal salary until date e when he began receiving workman’s compensation benefits throughout this period of time taxpayer a continued to suffer serious medical problems including several medical and hospital procedures involving treatment for kidney problems depression and chronic pain as a result of the injuries suffered in the accident after his severance from the service of company b with continuing serious medical complications as a result of the work-related accident taxpayer a was advised by the administrator of plan x concerning the distribution of his retirement benefits taxpayer a was confused due to the many medical both physical and psychological procedures he had been through and told the plan x administrator to rollover his benefits in plan x to ira y taxpayer a also had a savings account with credit_union k on date f the plan_administrator transferred amount h the balance of taxpayer a's account with plan x less amount that was withheld for federal income taxes by direct electronic transfer to taxpayer a’s credit_union savings account during the two months after the distribution of amount h taxpayer a underwent another series of medical procedures including hospitalization and was under emotional distress throughout the 60-day rollover period taxpayer a was unaware that the transfer of his plan benefits was made to his savings account until after the expiration of the 60-day rollover period on date j nine days after the expiration of the 60-day period taxpayer a placed amount h into ira z based on the above facts and representations you request that the service waive the day rollover requirement with respect to amount g sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in ‘ gross_income for the taxable_year in which paid sec_402a states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 c a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_4 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation presented by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to his medical_condition and hospitalization which resulted in amount h being placed into a non-ira account therefore pursuant to sec_402 b of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g provided all other requirements of sec_402 of the code except the 60-day rollover requirement are met with respect to such contribution amount g will be considered a rollover_contribution within the meaning of sec_402 of the code - no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto ‘ this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact sincerely yours donzell littlejohn ‘manager employee_plans technical group - enclosures notice of intention to disclose deleted copy of letter
